Citation Nr: 1761054	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1946 to October 1947.  He died in November 2011.  The Appellant seeks accrued benefits that were due to her mother, the Veteran's surviving spouse, at the time of her death in July 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Appellant appeared at hearing before the undersigned in October 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Appellant, born in 1963, is an adult, and there is no evidence that she became permanently incapable of self-support before the age of 18.

2.  The Appellant has not established that she bore the expense of the beneficiary's last sickness and/or burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A survivor claiming entitlement may be paid periodic monetary benefits to which a beneficiary was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the beneficiary died.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

In order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients in 38 U.S.C. § 5121.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in section 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before reaching 18 years of age).

Upon the death of a surviving spouse, accrued benefits are paid to the deceased veteran's children.  38 U.S.C. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and/or burial.  38 U.S.C. § 5121(a)(6).

A "child" is defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or, (2) became permanently incapable of self-support before the age of 18; or, (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Here, the appellant is an adult.  Her application for accrued benefits indicates she was born in 1963.  She has conceded that she did not become permanently incapable of self-support before the age of 18.  Thus, she does not qualify under any of the criteria for receiving accrued benefits following the death of a surviving spouse enumerated in 38 U.S.C. § 5121(a)(3).  As such, she can only qualify for receiving accrued benefits if she establishes that she bore the expense of the beneficiary's last sickness and/or burial.  38 U.S.C. § 5121(a)(6).

The Board finds the preponderance of evidence is against a finding that the Appellant bore the expense of the beneficiary's last sickness and/or burial.  The Appellant has clearly been informed that she must provide evidence showing that she bore the expense of her mother's last sickness and/or burial to establish entitlement to accrued benefits.  In April 2014, the Agency of Original Jurisdiction sent a development letter to the Appellant that informed her of the specific evidence that she must submit to establish her claim for accrued benefits.  The undersigned also explained this requirement to the Appellant during the October 2017 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Yet, VA has not received any documentary evidence showing the Appellant bore the expense of the mother's last sickness and/or burial.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Appellant has rather asserted that she should be awarded accrued benefits because of VA delay in processing her mother's application for benefits, indicating the money paid would have been a part of her mother's estate at the time of her death.  While sympathetic to her claim, VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")).  Thus, the law is dispositive, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


